1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES LEROYE JEFFERSON,                              Case No. 17cv1099-MMA (BGS)
12                                       Plaintiff,
                                                          ORDER DISMISSING ACTION
13                        vs.                             PURSUANT TO 28 U.S.C. § 1915(e)(2)
     HOLLINGSWORTH, et al.,                               AND 28 U.S.C. § 1915A(b)
14
15                                    Defendants.

16
17
18         Plaintiff James Leroye Jefferson, a California state prisoner proceeding pro se,
19   initiated this action against several prison officials at R. J. Donovan Correctional Facility.
20   See Doc. No. 1. The individually-named defendants moved to dismiss Plaintiff’s claims.
21   See Doc. No. 27. The Court granted the motion in part, and granted Plaintiff leave to
22   amend the deficient claims. See Doc. No. 36. The Court admonished Plaintiff that an
23   amended complaint would have to be complete in itself, and any defendants not named
24   and all claims not re-alleged in the amended complaint would be deemed waived. See id.
25   at 7 (citing King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987)).
26         Plaintiff has filed an amended complaint against the California Prison Industry
27   Authority. See Doc. No. 39. Plaintiff did not renew any claims against the previously-
28   named individual defendants. Accordingly, Plaintiff has waived those claims. See King,

                                                      1
                                                                                 17cv1099-MMA (BGS)
1    814 F. 2d at 567.
2          Because Plaintiff is a prisoner and is proceeding in forma pauperis, the Court may
3    screen the amended complaint pursuant to 28 U.S.C. § 1915(e)(2)(b)(iii) and §
4    1915A(b)(2). Under these statutes, the Court must dismiss a prisoner’s complaint, or any
5    portion of it, which is frivolous, malicious, fails to state a claim, or seeks damages from
6    defendants who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)
7    (en banc) (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004
8    (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to
9    ensure that the targets of frivolous or malicious suits need not bear the expense of
10   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting
11   Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
12         Here, Plaintiff’s amended complaint is subject to dismissal. The Eleventh
13   Amendment to the United States Constitution generally bars federal lawsuits brought
14   against the states and state agencies. See Wolfson v. Brammer, 616 F.3d 1045, 1065–66
15   (9th Cir. 2010); Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).
16   Plaintiff names as the sole defendant in the amended complaint the Prison Industry
17   Authority, which is an entity within the California Department of Corrections and
18   Rehabilitation (“CDCR”). See Carr v. California Dep’t of Corr. & Rehab., No.
19   17CV01769, 2018 WL 2106482, at *2 (E.D. Cal. May 7, 2018), report and
20   recommendation adopted, No. 17CV01769, 2018 WL 3756422 (E.D. Cal. Aug. 6, 2018)
21   (citing Cal. Gov’t Code §§ 12838(a), 12838.6; Cal. Penal Code §§ 2701, 2805). In turn,
22   the CDCR is an agency of the state of California. As such, the Prison Industry Authority
23   is entitled to immunity from this lawsuit pursuant to the Eleventh Amendment.
24         In sum, Plaintiff’s claims against the Prison Industry Authority are constitutionally
25   barred. This deficiency cannot be cured via further amendment. See Rosati v. Igbinoso,
26   791 F.3d 1037, 1039 (9th Cir. 2015) (“A district court should not dismiss a pro se
27   complaint without leave to amend unless ‘it is absolutely clear that the deficiencies of the
28   complaint could not be cured by amendment.’”) (quoting Akhtar v. Mesa, 698 F.3d 1202,

                                                   2
                                                                                17cv1099-MMA (BGS)
1    1212 (9th Cir. 2012)). Accordingly, the Court DISMISSES this action with prejudice.
2    The Court DIRECTS the Clerk of Court to enter judgment and close the case.
3          IT IS SO ORDERED.
4    DATE: February 6, 2019              _______________________________________
                                         HON. MICHAEL M. ANELLO
5
                                         United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                          17cv1099-MMA (BGS)
